DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 2/17/2021.
Claims 1-20 are pending. Claims 1, 5, 8, 16, 19 have been amended. Claim 15 has been cancelled. Claim 21 is newly added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1, 5, 16), 2, 3, 4, 6-15, (16, 5), 17, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5-14, 15, 3, 11, 14 of app 15/996,289(now is US patent US 10740983 B2) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1, 5, 16 is determined to be obvious in light of claim 1 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.

15/996,289claim 1
Claim 1. A method implemented by at least one computing device, the method
compnsmg:
receiving, by the at least one computing device, scanning data resulting from
a scan by a scanner of a physical object contained internally within packaging, 
the scanner disposed externally to the 
packaging, 

1. A method implemented by at least one computing
device, the method comprising:
receiving, by the at least one computing device, scanning data resulting from a scan by a scanner of a physical object contained internally within packaging, the scanner disposed externally to the packaging,

Claim 16 (Partial)
the scan performed by the scanner as disposed externally
through packaging to the physical object disposed internally within the packaging, the scanning data including cross-sectional image slices of the physical object;

the scan performed by the scanner as disposed externally through the packaging to the physical object disposed internally within the packaging;
generating, by the at least one computing device, a three-dimensional digital
model of the physical object based on the received scanning data; and
generating, by the at least one computing device, a three-dimensional digital model of the physical object based on the received scanning data;
Claim 5. The method as described in claim 1, further comprising:
detecting, by the at least one computing device, features of a digital image
that correspond to features of the three-dimensional digital model;
generating, by the at least one computing device, color for the threedimensional
digital model based on the detecting; and
detecting, by the at least one computing device, features of a digital image that correspond to features of the three-dimensional digital model;
generating, by the at least one computing device, color for the three-dimensional digital model based on the
detecting; and

outputting, by the at least one computing device, the three-dimensional
digital model as supporting user interaction via a user interface involving a change in a viewing perspective in relation to the three-dimensional digital model.
outputting, by the at least one computing device, the colored three-dimensional digital model as supporting
user interaction via a user interface involving a change in a viewing perspective in relation to the colored three-dimensional digital model.



Claim 2 is determined to be obvious in light of claim 2 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.

15/996,289claim 2
Claim 2
2. The method as described in claim 1, wherein the scan is an X-ray scan.
Claim 2. 
2. The method as described in claim 1, wherein the scan is an X-ray scan.


Claim 3 is determined to be obvious in light of claim 3 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application claims 3
15/996,289claim 3
Claim 3
3. The method as described in claim 1, wherein the three-dimensional digital model does not include the packaging.
Claim 3. 
3. The method as described in claim 1, wherein the three-dimensional digital model does not include the packaging.


Claim 4 is determined to be obvious in light of Claim 4 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application claim 4
15/996,289Claim 4
Claim 4
4. The method as described in claim 1, wherein the physical object has
a density that is greater than a density of the packaging.
Claim 4. 
4. The method as described in claim 1, wherein the physical object has a density that is greater than a density of the packaging.



Claim 6 is determined to be obvious in light of Claim 5 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 6
15/996,289Claim 5
Claim 6
6. The method as described in claim 5, wherein the generating includes:
generating an initially colored three-dimensional digital model having
features that correspond to features of the digital image as colored; and
generating color for at least one portion of the three-dimensional digital
model that is not colored in the initially colored three-dimensional digital model to
form the generated colored three-dimensional digital model.
Claim 5. 
5. The method as described in claim 1, wherein the generating includes: generating an initially colored three-dimensional digital model having features that correspond to features of the digital image as colored; and generating color for at least one portion of the three-dimensional digital model that is not colored in the initially colored three-dimensional digital model to form the generated colored three-dimensional digital model.


Claim 7 is determined to be obvious in light of Claim 6 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 7
15/996,289Claim 6
7. The method as described in claim 6, wherein the generating of the
color for the at least one portion that is not colored is based on detecting another
portion of the initially colored three-dimensional digital model as corresponding to the at least one portion.
6. The method as described in claim 5, wherein the generating of the color for the at least one portion that is not colored is based on detecting another portion of the initially colored three-dimensional digital model as corresponding to the at least one portion.


Claim 8 is determined to be obvious in light of Claim 7 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 8
15/996,289Claim 7
8. The method as described in claim 7, wherein the correspondence is
based on bilateral correspondence of the at least one portion to the another portion.
7. The method as described in claim 6, wherein the correspondence is based on bilateral correspondence of the at least one portion to the other portion.


Claim 9 is determined to be obvious in light of Claim 8 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 9
15/996,289Claim 8
9. The method as described in claim 6, wherein the generating of the
color for the at least one portion that is not colored is based on stretching color from another portion of the initially colored three-dimensional digital model as covering the at least one portion.
8. The method as described in claim 5, wherein the generating of the color for the at least one portion that is not colored is based on stretching color from another portion of the initially colored three-dimensional digital model as covering the at least one portion.


Claim 10 is determined to be obvious in light of Claim 9 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 10
15/996,289Claim 9
10. The method as described in claim 5, wherein the generating includes
linear blend skinning of the features of the digital image to the three-dimensional
digital model.
9. The method as described in claim 1, wherein the generating includes linear blend skinning of the two-dimensional digital image to the three-dimensional digital model.


Claim 11 is determined to be obvious in light of Claim 10 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 11
15/996,289Claim 10
11. The method as described in claim 5, wherein the generating includes
stretching a portion of the digital image and compressing another portion of the
digital image as aligning a perspective of the three-dimensional digital model to a
perspective of the physical object in the features of the digital image.
10. The method as described in claim 1, wherein the generating includes stretching a portion of the digital image and compressing another portion of the digital image as aligning a perspective of the three-dimensional digital model to a perspective of the physical object in the two-dimensional digital image.


Claim 12 is determined to be obvious in light of Claim 11 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 12
15/996,289Claim 11
12. The method as described in claim 1, further comprising generating a
search query based on the three-dimensional digital model and wherein the
receiving the digital image resulting from a search performed based on the search
query.
11. The method as described in claim 1, further comprising generating a search query based on the three-dimensional digital model and wherein the receiving the digital image resulting from a search performed based on the search query.


Claim 13 is determined to be obvious in light of Claim 12 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 13
15/996,289Claim 12
13. The method as described in claim 1, further comprising generating
digital content as including the three-dimensional digital model and functionality
that is user selectable to initiate a purchase of the physical object from a user.
12. The method as described in claim 1, further comprising generating digital content as including the colored three-dimensional digital model and functionality that is user selectable to initiate a purchase of the physical object from a user.


Claim 14 is determined to be obvious in light of Claim 13 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 14
15/996,289Claim 13
14. The method as described in claim 13, wherein the digital image is
received via a network from the user that also initiates the generating of the digital
content.
13. The method as described in claim 12, wherein digital image is received via a network from the user that also initiates the generating of the digital content.


Claim 15 is determined to be obvious in light of Claim 14 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 15
15/996,289Claim 14
15. The method as described in claim 1, further comprising generating
digital content as a webpage that includes the three-dimensional digital model.

14. The method as described in claim 1, further comprising generating digital content as a webpage that includes the colored three-dimensional digital model.


Claim 16, 5 are determined to be obvious in light of Claim 15 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 16, 5
15/996,289Claim 15
16. A system comprising:
one or more processors; and
a computer-readable storage medium including instructions that are
executable by the one or more processors to perform operations including:
receiving scanning data resulting from a scan by a scanner of a physical object, 
1. A method implemented by at least one computing
device, the method comprising:
receiving, by the at least one computing device, scanning data resulting from a scan by a scanner of a physical object contained internally within packaging, the scanner disposed externally to the packaging,

the scan performed by the scanner as disposed externally through packaging to the physical object disposed internally within the packaging, the scanning data including cross-sectional image slices of the physical object;

the scan performed by the scanner as disposed externally through the packaging to the physical object disposed internally within the packaging;


generating a three-dimensional digital model of the physical object based on the received scanning data; and

generating, by the at least one computing device, a three-dimensional digital model of the physical object based on the received scanning data;


Claim 5. The method as described in claim 1, further comprising:
detecting, by the at least one computing device, features of a digital image
that correspond to features of the three-dimensional digital model;
generating, by the at least one computing device, color for the threedimensional
digital model based on the detecting; and
detecting, by the at least one computing device, features of a digital image that correspond to features of the three-dimensional digital model;
generating, by the at least one computing device, color for the three-dimensional digital model based on the
detecting; and

outputting the three-dimensional digital model as supporting user
interaction via a user interface involving a change in a viewing perspective
in relation to the three-dimensional digital model.
outputting, by the at least one computing device, the colored three-dimensional digital model as supporting
user interaction via a user interface involving a change in a viewing perspective in relation to the colored three-dimensional digital model.


Claim 17 is determined to be obvious in light of Claim 3 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 17
15/996,289Claim 3
17. The system as described in claim 16, wherein the three-dimensional
digital model does not include the packaging.
3. The method as described in claim 1, wherein the three-dimensional digital model does not include the packaging.


Claim 18 is determined to be obvious in light of Claim 11 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 18
15/996,289Claim 11
18. The system as described in claim 16, further comprising generating a
search query based on the three-dimensional digital model and wherein the
receiving the digital image resulting from a search performed is based on the search
query.
11. The method as described in claim 1, further comprising generating a search query based on the three-dimensional digital model and wherein the receiving the digital image resulting from a search performed based on the search query.


Claim 20 is determined to be obvious in light of Claim 14 of 15/996,289(now is US patent US 10740983 B2) based on reasons below for having similar limitations.
Instant application Claim 20
15/996,289Claim 14
20. The system as described in claim 19, further comprising generating
digital content as a webpage that includes the three-dimensional digital model.
14. The method as described in claim 1, further comprising generating digital content as a webpage that includes the colored three-dimensional digital model.


Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 is using “the another” phrase in the limitation which is incorrect syntax since “another” usually cannot be immediately preceded by a determiner.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-4, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US-20180114264-A1, hereinafter Rafii) in view of Gudmundson et al. (US-20120093367-A1, hereinafter Gudmundson), further in view of Willis et al. (“InfraStructs: Fabricating Information Inside Physical Objects for Imaging in the Terahertz Region”, 2013, hereinafter Willis)

Regarding Claim 16, Rafii teaches a system comprising: one or more processors (Rafii, Paragraph [0020], the present invention, a system includes: a processor); and
a computer-readable storage medium including instructions that are executable by the one or more processors to perform operations including (Rafii, Paragraph [0004], [0020], The electronic retailers may deliver the information on a website accessible over the internet or via a persistent data storage medium; and memory storing instructions that, when executed by the processor, cause the processor to”):
receiving scanning data resulting from a scan by a scanner of a physical object (Rafii, Paragraph [0011], "The three-dimensional model may be generated by a three-dimensional scanner"), 
[[ the scan performed by the scanner as disposed externally through packaging to the physical object disposed internally within the packaging, the scanning data including cross-sectional image slices of the physical object; ]] 
(Rafii, Paragraph [0006], [0012], [0025], generate a three-dimensional model of the physical environment from the initial depth image; capture an additional depth image of the physical environment with the three-dimensional scanner in a second pose different from the first pose; update the three-dimensional model of the physical environment with the additional depth image; and output the three-dimensional model of the physical environment as the three-dimensional environment; the three-dimensional model in the three-dimensional environment in accordance with the matched model and environment scale data to generate a three-dimensional scene; The three-dimensional environment may be generated by a three-dimensional scanner); and
outputting the three-dimensional digital model as supporting user interaction via a user interface involving a change in a viewing perspective in relation to the three-dimensional digital model (Rafii, Paragraph [0013], [0088], The three-dimensional environment may be generated by the three-dimensional scanner; and outputting the three-dimensional model of the physical environment as the three-dimensional environment; the user interface for viewing the scene can be provided so that the shopper can control the view and the arrangement of the object of interest within the three dimensional scene).
Rafii does not explicitly disclose but Gudmundson teaches the scan performed by the scanner as disposed externally through packaging to the physical object disposed internally within the packaging (Gudmundson, Paragraph [0048], [0051], [0103], [0111], [0119], the system 10 comprises an X-ray scanner 100 that applies an X-ray screening process to a piece of luggage 104 <read on packaging>, such as a suitcase that is located within a screening area of the X-ray scanner 100; the operator 130 to control motion (e.g., forward/backward and speed) of the conveyor belt 114 and, as a result, to control the position of the suitcase contents 102 within the screening area of the X-ray scanner 100; In the case of multi view X-ray image data of the object, the processing takes into account object shape/geometries in three dimensions. all those views can be used to build a three dimensional virtual model of the object;  For each type of object that the processing module 200 is capable to identify in the X-ray image on the basis of object characterization features; it is noted the objects are inside the package(luggage) and the x-ray scanner are externally scanned through package);
Gudmundson and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Gudmundson provided a way of using scanner scan through the objects that are inside of the packaging process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate external scanner taught by Gudmundson into modified invention of Rafii such that when creating the 3D modeling, system will be able to use external scanner scan through the inside objects inside the packaging which increase the flexibility and add additional functionality to allow user easier to use the system.
But the combination does not explicitly disclose the scanning data including cross-sectional image slices of the physical object;
(Willis, Page 2, Figure 2, 3 Scanner scan the image of objects “technologies used in full-body scanners”; THz imaging constructs volumetric intensity, depth, and spectral images of the surface and interior of physical objects), the scanning data including cross-sectional image slices of the physical object (Willis, Page 7, inside a 3D printed ABS case. Figure 12a illustrates three cross-sections created from a volume scan of the prototype tag. Page 3, energy from both the outer and inner surfaces of objects in the scene. The entire image forms a volumetric dataset that can be used to slice through an object );
Willis and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Willis provided a way of using scanner scan through the objects within the packages slice by slice. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate slicing scanning process taught by Willis into modified invention of Rafii such that when creating the 3D modeling, system when using scanner, system will be able to scan objects inside the packaging slice by slice in which will provide smaller portion of data for analysis in order to create 3D model more effectively. 

Regarding Claim 17, the combination of Raffi, Gudmundson and Willis teaches the invention in Claim 16.
(Rafii, Paragraph [0139], "Active projection sources can also be classified as projecting static patterns, e.g., patterns that do not change over time, and dynamic patterns, e.g., patterns that do change over time"; it is noted since the modeling does not change overtime, it does not require packaging). 

Regarding Claim 18, the combination of Raffi, Gudmundson and Willis teaches the invention in Claim 16.
The combination further teaches generating a search query based on the three-dimensional digital model and wherein the receiving the digital image resulting from a search performed is based on the search query (Rafii, Paragraph [0069], "if the user selects a sofa as the model to be staged or makes a request such as "I would like a sofa for my living room," <read on search query> then one or more virtual 3D environments corresponding to living rooms may be automatically selected for staging of the sofa").


Regarding Claim 19, Rafii teaches a system comprising:
Rafii teaches a three-dimensional scanning device [[ disposed externally to packaging and a physical object disposed internally within the packaging, the scanning data including cross-sectional image slices of the physical object;]] the three-dimensional scanning device configured to generate a three-dimensional digital model, the scanning of the physical object performed externally through the packaging (Rafii, Paragraph [0011], [0006], [0012], [0025],  "The three-dimensional model may be generated by a three-dimensional scanner"; generate a three-dimensional model of the physical environment from the initial depth image; capture an additional depth image of the physical environment with the three-dimensional scanner in a second pose different from the first pose; update the three-dimensional model of the physical environment with the additional depth image; and output the three-dimensional model of the physical environment as the three-dimensional environment; the three-dimensional model in the three-dimensional environment in accordance with the matched model and environment scale data to generate a three-dimensional scene; The three-dimensional environment may be generated by a three-dimensional scanner);
; and a digital content control module implemented at least partially in hardware of a computing device to generate digital content as including the three-dimensional digital model (Rafii, Paragraph [0004], [0006], "a method for staging a three-dimensional model of a product for sale includes: obtaining, by a processor, a three-dimensional environment in which to stage the three-dimensional model" "electronic retailers typically provide two-dimensional (2D) images as part of the listing information of the product")
and functionality that is user selectable to purchase the physical object from the user , the generation of the digital content initiated by a user input received from the user via a network. (Rafii, Paragraph [0004], [0088], [0056], "In some embodiments of the present invention, the staging of three dimensional (3D) models assists in an electronic commerce system, in which shoppers may place 3D models of products that are available for purchase within a 3D environment" "The user interface for viewing and editing the three-dimensional scene may be provided to the seller, the shopper, or both" "The electronic retailers may deliver the information on a website accessible over the internet or via a persistent data storage medium").
Rafii does not explicitly disclose but Gudmundson teaches the scan performed by the scanner as disposed externally through packaging to the physical object disposed internally within the packaging (Gudmundson, Paragraph [0048], [0051], [0103], [0111], [0119], the system 10 comprises an X-ray scanner 100 that applies an X-ray screening process to a piece of luggage 104 <read on packaging>, such as a suitcase that is located within a screening area of the X-ray scanner 100; the operator 130 to control motion (e.g., forward/backward and speed) of the conveyor belt 114 and, as a result, to control the position of the suitcase contents 102 within the screening area of the X-ray scanner 100; In the case of multi view X-ray image data of the object, the processing takes into account object shape/geometries in three dimensions. all those views can be used to build a three dimensional virtual model of the object;  For each type of object that the processing module 200 is capable to identify in the X-ray image on the basis of object characterization features; it is noted the objects are inside the package(luggage) and the x-ray scanner are externally scanned through package);
Gudmundson and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Gudmundson provided a way of using scanner scan through the objects that are inside of the packaging process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate external scanner taught by Gudmundson into modified invention of Rafii 
But the combination does not explicitly disclose the scanning data including cross-sectional image slices of the physical object;
However, Willis teaches the scan performed by the scanner as disposed externally through packaging to the physical object disposed internally within the packaging (Willis, Page 2, Figure 2, 3 Scanner scan the image of objects “technologies used in full-body scanners”; THz imaging constructs volumetric intensity, depth, and spectral images of the surface and interior of physical objects), the scanning data including cross-sectional image slices of the physical object (Willis, Page 7, inside a 3D printed ABS case. Figure 12a illustrates three cross-sections created from a volume scan of the prototype tag. Page 3, energy from both the outer and inner surfaces of objects in the scene. The entire image forms a volumetric dataset that can be used to slice through an object );
Willis and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Willis provided a way of using scanner scan through the objects within the packages slice by slice. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate slicing scanning process taught by Willis into modified invention of Rafii such that when creating the 3D modeling, system when using scanner, system will be able to scan objects inside the  

Regarding Claim 20, the combination of Raffi, Gudmundson and Willis teaches the invention in Claim 19.
The combination further teaches generating digital content as a webpage that includes the three-dimensional digital model (Rafii, Paragraph [0004], [0014], "The electronic retailers may deliver the information on a website accessible over the internet or via a persistent data storage medium" "the rendering the three-dimensional scene may include rendering the staged three dimensional model and compositing the rendered three-dimensional model with a view of the scene captured by the color camera of the three-dimensional scanner").

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 16 but as a method and the combination of Raffi, Gudmundson and Willis teaches all the limitations as of Claim 16. Therefore is rejected under the same rationale.

Regarding Claim 2, the combination of Raffi, Gudmundson and Willis teaches the invention in Claim 1.
The combination further teaches wherein the scan is an X-ray scan (Gudmundson, Paragraph [0010], The system has an X-ray scanner for scanning with X-rays to generate X-ray image data).

Regarding Claim 3, the combination of Rafii and Gudmundson teaches the invention in claim 1.
The combination further teaches wherein the three-dimensional digital model does not include the packaging (Rafii, Paragraph [0139], "Active projection sources can also be classified as projecting static patterns, e.g., patterns that do not change  over time, and dynamic patterns, e.g., patterns that do change over time"; it is noted since the modeling does not change overtime, it does not require packaging)..

Regarding Claim 4, the combination of Rafii and Gudmundson teaches the invention in claim 1.
The combination further teaches wherein the physical object has a density that is greater than a density of the packaging (Rafii, Paragraph [0120], "In addition, it is important that each surface patch receive a high enough density of depth measurements").

Regarding Claim 12, the combination of Rafii and Gudmundson teaches the invention in claim 1.
The combination further teaches generating a search query based on the three-dimensional digital model and wherein the receiving the digital image resulting from a search performed based on the search query (Rafii, Paragraph [0069], "if the user selects a sofa as the model to be staged or makes a request such as "I would like a sofa for my living room," <read on search query> then one or more virtual 3D environments corresponding to living rooms may be automatically selected for staging of the sofa").

Regarding Claim 13, the combination of Rafii and Gudmundson teaches the invention in claim 1.
The combination further teaches generating digital content as including the three-dimensional digital model and functionality that is user selectable to initiate a purchase of the physical object from a user (Rafii, Paragraph [0056], "In some embodiments of the present invention, the staging of three dimensional (3D) models assists in an electronic commerce system, in which shoppers may place 3D models of products that are available for purchase within a 3D environment")..

Regarding Claim 14, the combination of Rafii and Gudmundson teaches the invention in claim 13.
The combination further teaches wherein the digital image is received via a network from the user that also initiates the generating of the digital content (Rafii, Paragraph
[0004], [0088], "The user interface for viewing and editing the three-dimensional
scene may be provided to the seller, the shopper, or both" "The electronic retailers may deliver the information on a website accessible over the internet or via a persistent data storage medium").

Regarding Claim 21, the combination of Raffi, Gudmundson and Willis teaches the invention in Claim 1.
The combination further teaches wherein the scan is a computed tomography scan (Willis, Page 3, real-time line-scan systems are commercially available and tomographic imaging can also be used).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US 20180114264 A1, hereinafter Rafii) in view of Gudmundson et al. (US-2012/0093367-A1, hereinafter Gudmundson), further in view of Willis et al. (“InfraStructs: Fabricating Information Inside Physical Objects for Imaging in the Terahertz Region”, 2013, hereinafter Willis)as applied to Claim 1 above and further in view of Yoon et al. (US-20150172637-A1, hereinafter Yoon)

Regarding Claim 5, the combination of Rafii and Gudmundson teaches the invention in claim 1.
The combination further teaches detecting, by the at least one computing device, features of a digital image that correspond to features of the three-dimensional digital model (Rafii, Paragraph [0027], [0080], when executed by the processor, cause the processor to detect one of the one or more movable components of the model at least one of the modified positions; the position of the virtual camera in the 3D environment can be kept synchronized with the position of the depth camera in the physical environment, as tracked by, for example, the IMU 118 and based on feature matching and tracking);
[[ generating, by the at least one computing device, color for the three-dimensional digital model based on the detecting; and ]]
outputting, by the at least one computing device, a [[ colored ]] three-dimensional digital model as supporting user interaction via a user interface involving a change in a viewing perspective in relation to the [[ colored ]] three-dimensional digital model (Rafii,
Paragraph [0013], [0088], The three-dimensional environment may be generated by the three-dimensional scanner; and outputting the three-dimensional model of the physical environment as the three-dimensional environment; the user interface for viewing the scene can be provided so that the shopper can control the view and the arrangement of the object of interest within the three dimensional scene).

	The combination does not explicitly disclose but Yoon teaches generating, by the at least one computing device, color for the three-dimensional digital model based on the detecting (Yoon, Paragraph [0026], "an alignment section for aligning a color texture and a three-dimensional appearance acquired by the depth camera and the color camera corrected by the correction section to generate the three-dimensional model");
	Yoon and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Yoon provided a way of coloring the 3D modeling based on the alignment of 2D image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate coloring based on alignment between 3D and 2D image taught by Yoon into modified invention of Rafii such that when creating the 3D modeling, system will be able to dynamically creating and coloring the 3D image based on the alignment between the 3D image and 2D image in order to create realistic image during 3D modeling.


Claim 6-7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US 20180114264 A1, hereinafter Rafii) in view of Gudmundson et al. (US-2012/0093367-A1, hereinafter Gudmundson), further in view of Willis et al. (“InfraStructs: Fabricating Information Inside Physical Objects for Imaging in the Terahertz Region”, 2013, hereinafter Willis)and Yoon et al. (US-20150172637-A1, hereinafter Yoon) as applied to Claim 5 above, and further in view of Huang et al. (US-20160012646-A1, hereinafter Huang)

Regarding Claim 6, the combination of Rafii and Gudmundson and Yoon teaches the invention in claim 5.
Rafii does not explicitly disclose but Yoon teaches wherein the generating includes: generating an initially colored three-dimensional digital model having features that correspond to features of the digital image as colored (Yoon, Paragraph [0026], "an alignment section for aligning a color texture and a three-dimensional appearance acquired by the depth camera and the color camera corrected by the correction section to generate the three-dimensional model"); and
Yoon and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Yoon provided a way of coloring the 3D modeling based on the alignment of 2D image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate coloring based on alignment between 3D and 2D image taught by Yoon into modified invention of Rafii such that when creating the 3D modeling, system will be able to dynamically creating 
The combination does not explicitly disclose but Huang teaches generating color for at least one portion of the three-dimensional digital model that is not colored in the initially colored three-dimensional digital model to form the generated colored three-dimensional digital model (Huang, Paragraph [001 0], "In certain embodiments, the processor is configured to calculate color information for the at least one point that is missing from the 3D representation"; [0105],"The system may calculate color information for the at least one point that is missing from the 3D representation. Aspects of these and other processing are described above in connection with at least FIGS. 2A, 2D and 2E")..
Huang and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Huang provided a way of coloring the 3D modeling based on the alignment of 2D image  nteractively for regions of image not colored. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate interactive coloring of images taught by Huang into modified invention of Rafii such that when creating the 3D modeling, system will be able to dynamically coloring uncolored imager by comparing with the image in order to colored the 3D images completely.

Regarding Claim 7, the combination of Rafii, Gudmundson, Yoon and Huang teaches the invention in claim 6.
(Huang, Fig. 2N, Step 305, Paragraph [0091], "matching, based on 3D structure, a portion of the first 30 distribution of colored points, to a portion of the second 30 distribution of colored points").
	
Regarding Claim 9, the combination of Rafii, Gudmundson, Yoon and Huang teaches the invention in claim 6. 
The combination further teaches wherein the generating of the color for the at least one portion that is not colored is based on stretching color from another portion of the initially colored three-dimensional digital model as covering the at least one portion (Huang, Fig. 2N, Step 305, Paragraph [0091], "matching, based on 3D structure, a portion of the first 30 distribution of colored points, to a portion of the second 30 distribution of colored points").

Regarding Claim 11, the combination of Rafii and Gudmundson and Yoon teaches the invention in claim 5.
The combination does not explicitly disclose but Huang teaches wherein the generating includes stretching a portion of the digital image and compressing another portion of the digital image as aligning a perspective of the three-dimensional digital model to a perspective of the physical object in the features of the digital image (Huang, Paragraph [0080], "the model post-processing may include model or mesh compression").



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US 20180114264 A1, hereinafter Rafii) in view of Gudmundson et al. (US-2012/0093367-A1, hereinafter Gudmundson), further in view of Willis et al. (“InfraStructs: Fabricating Information Inside Physical Objects for Imaging in the Terahertz Region”, 2013, hereinafter Willis)and Yoon et al. (US-20150172637-A1, hereinafter Yoon) and Huang et al. (US-20160012646-A1, hereinafter Huang) as applied to Claim 6 above, and further in view of Weese et al. (US-7558439-B2, hereinafter Weese)

Regarding Claim 8, the combination of Rafii, Gudmundson, Yoon and Huang teaches the invention in claim 7.
wherein the correspondence is based on bilateral correspondence of the at least one portion to the aother portion (Weese, Column, Line, "The combination image is formed by special registration of the two individual images while utilizing pregnant, bilateral similarity information contained in both images").
.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US 20180114264 A1, hereinafter Rafii) in view of Gudmundson et al. (US-2012/0093367-A1, hereinafter Gudmundson), further in view of Willis et al. (“InfraStructs: Fabricating Information Inside Physical Objects for Imaging in the Terahertz Region”, 2013, hereinafter Willis)and Yoon et al. (US-20150172637-A1, hereinafter Yoon) as applied to Claim 5 above, and further in view of Kanaujia et al. (US-20130250050-A1, hereinafter Kanaujia)

Regarding Claim 10, the combination of Rafii and Gudmundson teaches the invention in claim 5, 
The combination further teaches wherein the generating includes [[ linear blend skinning of ]] the two-dimensional digital image to the three-dimensional digital model
(Rafii, Paragraph [0004], [0006], "a method for staging a three-dimensional model of a product for sale includes: obtaining, by a processor, a three- dimensional environment in which to stage the three-dimensional model" "electronic retailers typically provide two-dimensional (2D) images as part of the listing information of the product").
But the combination does not explicitly disclose [[ wherein the generating includes ]] linear blend skinning [[ of the features of the digital image to the three-dimensional digital model ]] .
However, Kanaujia teaches wherein the generating includes linear blend skinning
of the two-dimensional digital image to the three-dimensional digital model (Kanaujia,
Paragraph [0090], [0105], [0117], "the initial pose hypotheses are refined. This may include generation of a coarse 3D human shape model for each pose and comparing the same to the extracted 3D visual hull obtained in step 5103" "2D shapes of the silhouette are used in discriminative 3D pose prediction" "Linear Blend Skinning (LBS) may be used for efficient non-rigid deformation of skin as a function of an underlying skeleton").
Kanaujia and Rafii are analogous since both of them are dealing with 3D modeling. Rafii provided a way of 3D modeling by aligning the 3D images from 2D images. Kanaujia provided a way of using linear blend skinning function whiling creating the 3D modeling image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate linear blend skinning taught by Kanaujia into modified invention of Rafii such that when creating the 3D modeling, system will be able to use Linear Blend Skinning function .


Response to Arguments
Applicant’s arguments with respect to claim 1, 16, 19, filed on  2/17/2021, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection. It has been now been taught by the combination of prior arts Raffi, Gudmundson and Willis.
In regard to Claims 2-14, 17-18, 20-21, they directly/indirectly depends on independent Claim 1, 16, 19 respectively. Applicant does not argue anything other than the independent claim 1, 16, 19. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20140114461-A1	3D machine vision scanning information extraction system
US-20130188830-A1	Motion tracking system for real time adaptive imaging and spectroscopy

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YuJang Tswei/Primary Examiner, Art Unit 2619